Case: 20-40660     Document: 00516286895         Page: 1     Date Filed: 04/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 20, 2022
                                  No. 20-40660                          Lyle W. Cayce
                                                                             Clerk

   Ash B Bakre,

                                                           Plaintiff—Appellant,

                                       versus

   Deborah Kendall; James Bjornson; Doctor FNU Abron;
   Michael Sizemore; DOE UTMB Office of Professional
   Standards,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:19-CV-298


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Ash B. Bakre, Texas prisoner # 784509, seeks leave to proceed in
   forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C. § 1983
   complaint as frivolous. He contends that the defendants showed deliberate



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40660      Document: 00516286895            Page: 2   Date Filed: 04/20/2022




                                    No. 20-40660


   indifference to his serious medical needs and that the district court refused
   or failed to consider all the medical evidence.
          Bakre received extensive treatment but disagreed with particular
   aspects of that treatment. Thus, the district court correctly concluded that
   Bakre failed to meet the extremely difficult standard for showing deliberate
   indifference to serious medical needs. See Estelle v. Gamble, 429 U.S. 97, 106
   (1976); Brewster v. Dretke, 587 F.3d 764, 770 (5th Cir. 2009); Gobert v.
   Caldwell, 463 F.3d 339, 345 (5th Cir. 2006). Bakre also fails to show that the
   court abused its discretion by refusing to allow or to consider additional
   medical evidence. See Moore v. Willis Indep. Sch. Dist., 233 F.3d 871, 876 (5th
   Cir. 2000). Any challenge to the district court’s dismissal of Bakre’s claims
   that the persons who responded to his grievances hindered and delayed his
   medical care is waived on appeal due to lack of briefing. See Yohey v. Collins,
   985 F.2d 222, 224–25 (5th Cir. 1993).
          Because Bakre fails to present any nonfrivolous issue for appeal, his
   IFP motion is DENIED, and the appeal is DISMISSED as frivolous. See
   Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5th Cir. R. 42.2.
   Bakre’s motion to appoint counsel is also DENIED.
          The district court’s dismissal of the action as frivolous and this court’s
   dismissal of the appeal as frivolous count as strikes under 28 U.S.C.
   § 1915(g). See Coleman v. Tollefson, 575 U.S. 532, 537 (2015). Bakre has two
   prior strikes. Bakre v. Steven, No. 6:17-CV-239 (E.D. Tex. June 2, 2017);
   Bakre v. Marr, No. 4:97-CV-210 (E.D. Tex. Sept. 29, 1997).
          Because Bakre now has at least three strikes, he is BARRED from
   proceeding IFP in any civil action or appeal filed while he is incarcerated or
   detained in any facility unless he is under imminent danger of serious physical
   injury. See § 1915(g). He is WARNED that any pending or future frivolous
   or repetitive filings in this court or any court subject to this court’s




                                           2
Case: 20-40660     Document: 00516286895              Page: 3   Date Filed: 04/20/2022




                                       No. 20-40660


   jurisdiction may subject him to additional sanctions, and he is directed to
   review all pending matters and move to dismiss any that are frivolous,
   repetitive, or otherwise abusive.




                                            3